     Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 1 of 15 PageID #:157




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


      ASIF J. POONJA, individually and on
      behalf of similarly situated individuals,

                     Plaintiff,                          Case No. 20-CV-04388

                     v.                                  Hon. Robert M. Dow, Jr.

      KELLY SERVICES, INC., a Delaware                   Hon. Magistrate Mara Valdez
      corporation,

                     Defendant.



     PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
      MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

I.      INTRODUCTION

        This putative class action arose out of Defendant’s, Kelly Services, Inc. (hereinafter

“Defendant”), practice of making unsolicited text message advertisements to cellular telephones

of consumers across the nation in violation of the federal Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227(b)(1)(A)(iii). Knowing that its first Motion to Dismiss (Dkt. 13) likely

stands little chance of success given Plaintiff’s well-pled allegations, Defendant’s Motion to

Dismiss for Lack of Subject Matter Jurisdiction (Dkt. 23) (“Motion to Dismiss”) attempts to stretch

the law even further by latching on to out-of-circuit authority to argue that the ruling in Barr v.

American Ass’n of Political Consultants, 140 S. Ct. 2335 (2020) (“AAPC”) that invalidated a

limited exception to liability for government debt collection calls has invalidated the whole of the

TCPA in its entirety. However, Defendant’s argument is based on a purposefully convoluted

analysis of each section of the AAPC opinion that is “at odds with the views of a majority of the



                                                   -1-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 2 of 15 PageID #:158




Supreme Court's Justices” and disregards well-established precedent regarding severability to play

“a game of gotcha against Congress, where litigants can ride a discrete constitutional flaw in a

statute to take down the whole otherwise constitutional statute.” Shen v. Tricolor California Auto

Grp., LLC, No. 20-cv-7419, 2020 WL 7705888, at *4 (C.D. Cal. Dec. 17, 2020) (citing AAPC,

140 S. Ct. at 2351, 2355)).

       The clear and purposeful outcome of the holding in AAPC, as most clearly stated by Justice

Kavanaugh writing for the Court in a section joined, either directly or via concurrence, by six other

justices, is that “our decision today does not negate the liability of parties who made robocalls

covered by the robocall restriction.” AAPC, 140 S. Ct. at 2355 n. 12. (emphasis added).1 Further,

not only is the holding in AAPC based on Supreme Court precedent regarding limited severability

of statutes, but such precedent itself also necessitates the same conclusion. See, e.g., Dorchy v.

State of Kansas, 264 U.S. 286, 289–90 (1924) (“A statute bad in part is not necessarily void in its

entirety.”); Loeb v. Trustees of Columbia Township, 179 U.S. 472, 490 (1900) (“[O]ne section of

a statute may be repugnant to the Constitution without rendering the whole act void”). Indeed, both

AAPC and Selia Law LLC v. Consumer Financial Protection Bureau, 140 S. Ct. 2183 (2020) cite

positively to this very authority. AAPC, 140 S. Ct. at 2350 (citing Dorchy and Loeb); Selia Law,

140 S. Ct. at 2208 (same).

       Defendant now asks this Court to reach the opposite conclusion of AAPC, finding that the

entire TCPA was invalid for the last five years (from 2015 to 2020) and that no one who allegedly




1
  This statement appears in a section of the AAPC opinion formally joined by three justices
(Kavanaugh, Alito, and Roberts) and endorsed by four more in their respective concurrences. See
AAPC, 140 S. Ct., at 2357 (Sotomayor Concurrence) (“I agree that the offending provision is
severable”); Id. at 2363 (Breyer Concurrence, joined by Justices Ginsburg and Kagan) (“I agree
with Justice Kavanaugh's conclusion that the provision is severable”).
                                                    -2-
      Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 3 of 15 PageID #:159




violated the TCPA during that period, such as Defendant, can be held liable for those violations.

There is no basis for this reading in either AAPC itself, or the decades of Supreme Court precedent

AAPC is based on. As the court in Shen recently found and further reiterated, the Supreme Court’s

decision “invalidate[d] and sever[ed] [an] unconstitutional provision[] from the remainder of the

law” and neither the Supreme Court, nor this Court, should be in the habit of “razing whole statutes

or Acts of Congress” as Defendant would have it. Shen, 2020 WL 7705888, at *4 (citing AAPC,

140 S. Ct. at 2351). For the following reasons, and those stated further below, Defendant’s Motion

to Dismiss should be denied in its entirety.

II.      BACKGROUND

         Defendant Kelly Services advertises various job listings for thousands of businesses

nationwide in an effort to fill their open positions. (Complaint, Dkt. 1-1, at ¶¶ 1, 7, 12, 14.) As part

of Defendant’s advertising efforts, Defendant implemented an automated text message marketing

campaign that sent job advertisements directly to the cell phones of individuals it hoped would be

potential applicants. (Id. at ¶¶ 12, 14.) However, Defendant failed to verify that it had written

consent to send its text message advertisements. (Id. at ¶¶ 13, 19.)

         Specifically, in November 2019, Plaintiff unexpectedly received the below automated text

message from Defendant;




(Id. at ¶ 14.) The text message that Plaintiff received came from a dedicated 1-800 toll-free number


                                                     -3-
       Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 4 of 15 PageID #:160




operated by Defendant to send such messages en masse to thousands of other individuals.

(Complaint at ¶¶ 14, 16, 21.) Defendant sent the above text message utilizing an ATDS as

evidenced by the generic nature of the text message, Defendant’s use of a dedicated toll-free

number, and the automated “STOP” and “text back” functionality incorporated within the text

message. (Id. at ¶¶ 17, 28.) As such, Defendant’s text message was sent in violation of the TCPA.

(Id. at ¶ 30.)

III.      LEGAL STANDARD

          “When ruling on a motion to dismiss for lack of subject matter jurisdiction, a district court

must accept as true all well-pleaded factual allegations and draw all reasonable inferences in favor

of the plaintiff.” Twin City Fire Ins. Co. v. Law Office of John S. Xydakis, P.C., 407 F. Supp. 3d

771, 775 (N.D. Ill. 2019) (citations omitted). It “may properly look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists,” including by taking judicial notice of

public records. Id.

IV.       ARGUMENT

          A.     AAPC Did Not Hold That The Narrow Government Debt Collector Exception
                 Rendered All Of The TCPA Unconstitutional.

          Defendant’s argument advanced in its Motion to Dismiss is undermined by the AAPC

opinion itself. Defendant suggests that AAPC retroactively rendered the entirety of the TCPA

unconstitutional. (Motion to Dismiss at 10.) However, in AAPC, the Supreme Court applied

traditional severability principles to sever the government-debt exception while leaving the

remainder of the TCPA intact. The AAPC Court gave two reasons for its decision to sever the

government debt exception rather than invalidate the entirety of the TCPA’s robocall restriction.

First, the Communications Act of 1934 which encompasses the TCPA, contains an express

                                                      -4-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 5 of 15 PageID #:161




severability clause: “If any provision of this chapter or the application thereof to any person or

circumstance is held invalid, the remainder of this chapter and the application of such provision to

other persons or circumstances shall not be affected thereby.” 47 U.S.C. § 608 (emphasis added).

The Supreme Court held that “[t]he text of the severability clause squarely covers the

unconstitutional government-debt exception and requires that we sever it.” AAPC, 140 S. Ct. at

2352.

        Second, even absent the express severability provision, the TCPA would survive because

federal courts apply a long-standing presumption of severability in order to save an otherwise

constitutional statute from being invalidated by a single provision. Id. at 2350. Defendant's

misguided interpretation of AAPC suggests that the Supreme Court rendered the entire TCPA

statute unconstitutional (Motion to Dismiss at 8), however, the correct and obvious reading

illustrates the opposite. As far back as “Marbury v. Madison to the present . . . the Court’s remedial

preference after finding a provision of federal law unconstitutional has been to salvage rather than

destroy the rest of the law passed by Congress and signed by the President.” Id. In other words,

“[t]he Court's precedents reflect a decisive preference for surgical severance rather than wholesale

destruction, even in the absence of a severability clause.” Id. at 2350–51. Accordingly, “if any part

of an Act is ‘unconstitutional, the provisions of that part may be disregarded while full effect will

be given to such as are not repugnant to the constitution of the United States.’” Id. at 2350. As the

Court explained, this approach honors the role of judiciary and the separation of powers. The

presumption of severability “manifests the Judiciary's respect for Congress’s legislative role by

keeping courts from unnecessarily disturbing a law apart from invalidating the provision that is

unconstitutional.” Id. at 2351.

        On these two grounds, the Court in AAPC decided to sever and invalidate the government-



                                                    -5-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 6 of 15 PageID #:162




debt exception without disturbing the rest of the TCPA. “With the government-debt exception

severed, the remainder of the law is capable of functioning independently and thus would be fully

operative as a law.” AAPC, 140 S. Ct. 2352 at 2353. And to the extent there was any doubt about

whether the Court's holding as to the government-debt exception could eliminate liability under

the TCPA’s general restrictions on robocalls, Justice Kavanaugh’s plurality opinion made sure to

clarify: “Our decision today does not negate the liability of parties who made robocalls covered

by the robocall restriction.” Id. at 2355 n. 12. While Defendant dismisses the footnote as “dicta,”

the fact of the matter is that “Justice Kavanaugh’s resolution of the issue” in his plurality opinion2

“is persuasive[.]” This is especially so since the Ninth Circuit in an earlier analysis of the very

same issue “invalidated the government debt exception as violative of the First Amendment . . .

but severed the exception from the remainder of § 227(b)(1)(A)(iii) and remanded for further

proceedings to resolve claims that included calls made after the 2015 enactment of the government

debt exception.” Shen v. Tricolor California Auto Grp., LLC, 2020 WL 7705888, at *4 (citing

Duguid v. Facebook, Inc., 926 F.3d 1146, 1157 (9th Cir. 2019)).

        Finally, Defendant’s argument completely ignores the fact that the government-debt

exception is itself an amendment to the TCPA. “The rule that the invalidity of a part of a statute




2
  While Defendant makes much of which Justices joined in the various sections of the AAPC
Opinion (see Motion to Dismiss at 6–7) in an attempt to diminish Justice Kavanaugh’s plurality
opinion, the fact of the matter is that Defendant’s argument “comes closer to adopting the view of
the opinion written by Justice Gorsuch and joined by Justice Thomas, than it does to adopting the
view of Justice Kavanaugh's plurality opinion” which both Justices Sotomayor and Breyer also
joined in their concurrences in the judgment on severability. Shen, 2020 WL 7705888, at *4; see
also id. at *4 (“it appears that a majority of Justices, and the Ninth Circuit, ascribe to a more limited
view of severance that ‘invalidates and severs unconstitutional provisions from the remainder of
the law rather than razing whole statutes or Acts of Congress’”) (citing AAPC, 140 S. Ct. at 2351)
(emphasis added).


                                                      -6-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 7 of 15 PageID #:163




does not extend to the whole statute unless the parts are interdependent is especially applicable to

amendments and amendatory acts. Usually, when an amendatory exception to a statute proves

unconstitutional, the original statute stands wholly unaffected by it.” 16A Am. Jur. 2d

Constitutional Law § 201 (emphasis added). In other words, when a statute has been enacted and

then, at some later time, Congress adds an amendment that is ultimately deemed unconstitutional,

the amendment is treated as if it never occurred and the original statute remains in full force as if

never altered by the nullity. The Supreme Court in AAPC expressly followed this rule. See AAPC,

140 S. Ct. at 2353 (“The Court has long applied severability principles in cases like this one, where

Congress added an unconstitutional amendment to prior law. In those cases, the Court has treated

the original, pre-amendment statute as the ‘valid expression of legislative intent.’”) (citing Frost

v. Corporation Commission of Oklahoma, 278 U.S. 515, 526–27 (1929)); Id. at 2353 (“[T]he Court

in Frost explained that an unconstitutional statutory amendment ‘is a nullity’ and ‘void’ when

enacted, and for that reason has no effect on the original statute”) (emphasis added); Id. at 2355

(“The government-debt exception is a relatively narrow exception to the broad robocall restriction

and severing the government-debt exception does not raise any other constitutional problems”).

Thus, even leaving Justice Kavanaugh’s footnote aside, AAPC clearly holds that the TCPA was

not rendered unconstitutional because of the narrow government-debt collector exception.

       The Court’s severability analysis ends the inquiry here. A century of unambiguous

Supreme Court precedent holds that the TCPA has, at all times, been the constitutional “valid

expression of the legislative intent” to prohibit harassing and invasive robocalls, and the severed

government-debt exemption is merely a “nullity” that was “void when enacted” rather than a “get-

out-of-jail-free card” for Defendant. AAPC, 140 S. Ct. at 2356 (“We hold that the 2015

government-debt exception added an unconstitutional exception to the law. We cure that



                                                    -7-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 8 of 15 PageID #:164




constitutional violation by invalidating the 2015 government-debt exception and severing it from

the remainder of the statute”).

       B.      Defendant’s Arguments Are Contrary To Supreme Court Precedent.

       The Supreme Court has held for over a century that:

       Generally speaking, when confronting a constitutional flaw in a statute, we try to
       limit the solution to the problem. We prefer, for example, to enjoin only the
       unconstitutional applications of a statute while leaving the other applications in
       force, or to sever its problematic portions while leaving the remainder intact.

Ayotte v. Planned Parenthood of Northern New England, 546 U.S. 320, 328–329 (2006) (internal

citations omitted); see also Id. at 329 (“[T]he ‘normal rule’ is that partial, rather than facial,

invalidation is the required course, such that a statute may be declared invalid to the extent that it

reaches too far, but otherwise left intact”) (internal quotations omitted); Frost, 278 U.S. at 526–27

(“Here it is conceded that the statute, before the amendment, was entirely valid. When passed, it

expressed the will of the Legislature which enacted it. Without an express repeal, a different

Legislature undertook to create an exception, but, since that body sought to express its will by an

amendment which, being unconstitutional, is a nullity and, therefore, powerless to work any

change in the existing statute, that statute must stand as the only valid expression of the legislative

intent.”); Dorchy v. State of Kansas, 264 U.S. 286, 289–90 (1924) (“A statute bad in part is not

necessarily void in its entirety”); Loeb v. Trustees of Columbia Township, 179 U.S. 472, 490

(1900) (“[O]ne section of a statute may be repugnant to the Constitution without rendering the

whole act void.”).

       In comparison to the case at issue, National Federation of Independent Business v.

Sebelius, 567 U.S. 519 (2012) dealt with a similar issue. In Sebelius, the Supreme Court held that

a provision of the Affordable Care Act that permitted the Secretary of Health and Human Services

to “withhold all further [Medicaid] payments . . . to the state if she determines that the State is out

                                                     -8-
    Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 9 of 15 PageID #:165




of compliance with any Medicaid requirement” was unconstitutional. Sebelius, 567 U.S. at 585.

The Supreme Court cured this unconstitutional provision by severing it from the statute, rather

than striking down the entire Affordable Care Act.3 Further, in so ruling, the Supreme Court did

not hold that the Affordable Care Act was unconstitutional prior to severing this provision. In fact,

the Supreme Court held the exact opposite stating that “[t]oday’s holding does not affect the

continued application of § 1396c to the existing Medicaid program” and that it does not “require

striking down other portions of the Affordable Care Act.” Id. at 586, 588.

       Similarly, there is no reason to conclude – either from the language in AAPC nor based on

Supreme Court precedent – that the severance of the narrow exception rendered the entire robocall

restriction unconstitutional between 2015 and when AAPC was decided. When the Supreme Court

severs a portion of law and leaves the rest in place, it only declares the severed portion

unconstitutional. It does not hold that the remainder of the law was unconstitutional while the

severed portion was in place. Given that the very basis of the decision in AAPC was to “apply

traditional severability principles” (AAPC, 140 S. Ct. at 2355) to a limited portion of the TCPA

and allow the remainder of the law to remain untouched, Defendant’s arguments calling for

broadening the scope of AAPC to totally invalidate the TCPA for a five-year period is directly at

odds with both Supreme Court precedent and AAPC itself.

       C.      Defendant’s Argument Relies On Non-binding Authority That Is Contrary To
               The Majority Of The Courts That Have Considered The Issue.

       There is no question that Defendant’s Motion to Dismiss was not a result of divine




3
  Like the TCPA, the Affordable Care Act has a severability clause. Sebelius, 567 U.S. at 586
(“The chapter of the United States Code that contains § 1396c includes a severability clause
confirming that we need go no further”); AAPC, 140 S. Ct. at 2352 (noting the severability clause
in the Communications Act of 1934, 47 U.S.C. § 608, “covers § 227 of Title 47, the provision with
the robocall restriction and the government-debt exception”).
                                                    -9-
   Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 10 of 15 PageID #:166




inspiration—rather Defendant is trying to see if it can get lucky by convincing this Court to join

the recent fringe holdings in Creasy v. Charter Comms., Inc., No. 20-cv-1199, 2020 WL 5761117

(E.D. La. Sept. 28, 2020) and Lindenbaum v. Realgy, LLC, No. 19-cv-2862, 2020 WL 631915

(N.D. Ohio Oct. 29, 2020). To begin with, the decisions Defendant relies on come from courts

outside this Circuit that are neither persuasive nor binding on this court. St. Paul Surplus Lines Ins.

Co. v. Diversified Athletic Servs., 707 F. Supp. 1506, 1515 (N.D. Ill. 1989) (“a decision of a district

court in another circuit, is not binding on this court”); Hejsak v. Great-West Life & Annuity Ins.

Co., 331 F. Supp. 2d 756, 767 (W.D. Wis. 2004) (declining to follow a decision that was

“unpublished and from a district court outside the Seventh Circuit” because it “holds no

precedential value in this court”).

       Further, for the same reasons explained in Sections IV.A and IV.B above, the Creasy and

Lindenbaum decisions fail to properly apply Supreme Court precedent regarding severability or

give proper weight to the analysis expressed by the Supreme Court in reaching its decision in

AAPC. The Supreme Court expressly stated in AAPC that when Congress includes a severability

clause in a law, as it did here with the TCPA, Congress’ intent is clear in that “the

unconstitutionality of one provision does not affect the rest of the law.” 140 S. Ct. at 2350. When

examining a statute “a severability or non-severability clause leaves no doubt about what the

enacting Congress wanted if one provision of the law were later declared unconstitutional. A

severability clause indicates ‘that congress did not intend the validity of the statute in question

depend on the validity of the constitutionally offensive provision.’” Id. at 2349 (quoting Alaska

Airlines, Inc. v. Brock, 480 U.S. 678, 686 (1987)). “And a non-severability clause does the

opposite.” Id. It is little surprise then that AAPC was clear in holding that “the 2015 government-

debt exception added an unconstitutional exception to the law . . . [and we] cure that constitutional



                                                    - 10 -
   Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 11 of 15 PageID #:167




violation by invalidating the 2015 government-debt exception and severing it from the remainder

of the statute . . . severing the government-debt exception does not raise any other constitutional

problems.” AAPC, 140 S. Ct. at 2355–56.

       The underlying purpose of severance is to remove an invalid portion of a statute while

keeping intact all remaining valid sections. While AAPC’s plurality opinion states that the right

remedy to the unconstitutionality of the government-debt-collection exception is severance, the

courts in Creasy and Lindenbaum perplexingly conclude that severance of the debt-collection

exception requires invalidation of the TCPA as unconstitutional in its entirety for the past five

years. Creasy, 2020 WL 5761117, at *5; Lindenbaum, 2020 WL 6361915, at *6. These decisions

are contrary to the Supreme Court’s extensive discussion that the “Court’s remedial preference . .

. and precedents reflect a decisive preference for surgical severance.” AAPC, 140 S. Ct. at 2350.

As Justice Kavanaugh explained:

               The Court’s presumption of severability supplies a workable solution–one
               that allows courts to avoid judicial policymaking or de facto judicial
               legislation in determining just how much of the reminder of a statute should
               be invalidated. The presumption also reflects the confined role of the
               Judiciary in our system of separated powers–stated otherwise, the
               presumption manifests the Judiciary's respect for Congress’s legislative
               role by keeping courts from unnecessarily disturbing a law apart from
               invalidating the provision that is unconstitutional.

               Applying the presumption, the Court invalidates and severs unconstitutional
               provisions from the remainder of the law rather than razing whole statutes
               or Acts of Congress. Put in common parlance, the tail (one unconstitutional
               provision) does not wag the dog (the rest of the codified statute or the Act
               passed by Congress).

Id. (emphasis added). As the court in Shen succinctly stated, the decisions in Creasy and

Lindenbaum “have broadened the scope of AAPC’s limited holding” and “appear[] to be at odds

with the views of a majority of the Supreme Court’s Justices[.]” 2020 WL 7705888, at *4

(emphasis added).

                                                  - 11 -
   Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 12 of 15 PageID #:168




       It is little surprise that the majority of courts who have considered the issue have applied

AAPC as the limited holding that it is and allowed parties to proceed with claims brought under

portions of § 227(b) unaltered by AAPC. On December 11th, 2020 the Middle District of Florida

issued an opinion rejecting the very same arguments brought here by Defendant as unpersuasive

despite the defendant’s reliance on Creasy and Lindenbaum. Abramson v. Federal Insurance

Company, No. 19-cv-2523, 2020 WL 7318953, at *2 (M.D. Florida Dec. 11, 2020) (“The Court

finds this argument unpersuasive. Although XenCall cites two cases supporting its arguments, the

vast majority of cases this Court has reviewed conclude that parties may continue to bring claims

under the portions of § 227(b) unaltered by AAPC”); see, also, Komaiko v. Baker Techs., Inc., No.

19-cv-03795, 2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020) (“If the Court had struck down

the call restriction, Plaintiff's claims in this case would have been mooted. Instead, however, the

Court severed the government-debt exception from the remainder of the statute, leaving the call

restriction otherwise intact. Because the government-debt exception is not at issue in this case, the

decision in Political Consultants does not impact Plaintiff's claims”) (emphasis added); Burton v.

Fundamerica, Inc., No. 19-cv-119, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5, 2020) (“The

Supreme Court held last month in [AAPC] that one of the exceptions to this general prohibition,

for calls made solely to collect a government debt, violated the First Amendment, but that it was

severable from the TCPA as a whole–so, the provision on which the plaintiff's claims relies

survived”); Buchanan v. Sullivan, No. 20-cv-301, 2020 WL 6381563, at *3 (D. Neb. Oct. 30, 2020)

(affirming the court's federal question jurisdiction over claims made under the TCPA); Schmidt v.

AmerAssist A/R Sols. Inc., No. 20-cv-0020, 2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020)

(“The exception for calls made to collect government-owned or -guaranteed debt was recently

invalidated and severed by the Supreme Court. Schmidt has not alleged that her purported debt



                                                   - 12 -
     Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 13 of 15 PageID #:169




was owned or guaranteed by the government, so [AAPC] does not affect this case”) (internal

citations omitted); Lacy v. Comcast Cable Communications, LLC, No. 19-cv-05007, 2020 WL

4698646, at *1 (W.D. Wash. Aug. 13, 2020); Shen, 2020 WL 7705888, at *4 (“Constitutional

litigation is not a game of gotcha against Congress, where litigants can ride a discrete constitutional

flaw in a statute to take down the whole otherwise constitutional state”) (internal citations omitted).

As correctly held by the majority of the courts that have considered the issue, because Plaintiff's

claims are alleged under the portion of the TCPA that was expressly left untouched by the analysis

in AAPC, Defendant’s argument that this court lacks jurisdiction holds no merit.

V.      CONCLUSION

        Defendant’s arguments in its Motion to Dismiss ultimately obfuscate a simple reality:

Plaintiff alleges that Defendant violated the robocall prohibition in the TCPA that was expressly

enacted by Congress in 1991 and upheld as constitutional by the Supreme Court in AAPC. The

Supreme Court’s curing of a separate infirmity not at issue here does not implicitly render the rest

of the statute unenforceable in its entirety for the past five years and give Defendant, and others

like it, a get-out-of-jail free card by removing this court’s jurisdiction to hear the case. For all the

foregoing reasons, Defendant’s Motion to Dismiss should be denied in its entirety.


Dated: January 6, 2021                          Respectfully Submitted,

                                                ASIF J. POONJA, individually and on behalf of a
                                                class of similarly situated individuals,

                                                By: /s/ Eugene Y. Turin
                                                    One of His Attorneys




                                                     - 13 -
   Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 14 of 15 PageID #:170




Eugene Y. Turin
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Fl.
Chicago, IL 60601
Tel: (312) 893-7002
eturin@mcgpc.com

Attorneys for Plaintiff and the Putative Class




                                                 - 14 -
   Case: 1:20-cv-04388 Document #: 29 Filed: 01/06/21 Page 15 of 15 PageID #:171




                                    CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, I electronically filed the foregoing Plaintiff’s

Memorandum Of Law In Opposition To Defendant’s Motion To Dismiss For Lack Of Subject

Matter Jurisdiction with the Clerk of the Court using the CM/ECF system. A copy of said

document will be electronically transmitted to all counsel of record.



                                                     /s/ Eugene Y. Turin




                                                  - 15 -
